Name: Council Decision 2007/412/JHA of 12 June 2007 amending Decision 2002/348/JHA concerning security in connection with football matches with an international dimension
 Type: Decision
 Subject Matter: social affairs;  information and information processing;  politics and public safety;  cooperation policy
 Date Published: 2007-06-15

 15.6.2007 EN Official Journal of the European Union L 155/76 COUNCIL DECISION 2007/412/JHA of 12 June 2007 amending Decision 2002/348/JHA concerning security in connection with football matches with an international dimension THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 30(1)(a) and (b) and Article 34(2)(c) thereof, Having regard to the initiative of the Republic of Austria (1), Having regard to the opinion of the European Parliament (2), Whereas: (1) The European Union's objective is, inter alia, to provide citizens with a high level of safety within an area of freedom, security and justice by developing common action among the Member States in the field of police cooperation. (2) On 25 April 2002, the Council adopted Decision 2002/348/JHA (3) which established national football information points in each Member State as the designated point for sharing police information in respect of football matches with an international dimension. That Decision sets out the tasks and procedures to be adopted by each national football information point. (3) Decision 2002/348/JHA should be revised and updated in the light of experience in recent years, such as the European Championships in 2004 and the experts' assessment of international police cooperation in the framework of that championship and extensive police cooperation in respect of international and club matches in Europe generally. In recent years, the number of supporters travelling to matches abroad continues to grow. Therefore, it is necessary for the competent bodies to strengthen their cooperation and to put the exchange of information on a professional footing in order to prevent disturbances to law and order and to allow every Member State to make an efficient risk assessment. The proposed amendments are the results of gathered experiences from several national football information points in their daily work and should enable them to work in a more structured and professional way, ensuring the exchange of high quality information. (4) The amendments are without prejudice to existing national provisions, in particular the divisions of responsibilities among the different authorities and services in the Member States concerned, and to the exercise by the Commission of its powers under the Treaty establishing the European Community, HAS ADOPTED THIS DECISION: Article 1 Decision 2002/348/JHA is hereby amended as follows: 1. Article 2 shall be amended as follows: (a) [Not applicable to the English language version]; (b) the following paragraph shall be added: 6. National football information points shall produce and circulate for the benefit of other national football information points regular generic and/or thematic national football disorder assessments. 2. Article 3 shall be amended as follows: (a) [Not applicable to the English language version]; (b) the following paragraph shall be added: 4. Information shall be exchanged using the appropriate forms contained in the appendix to the handbook with recommendations for international police cooperation and measures to prevent and control violence and disturbances in connection with football matches with an international dimension, in which at least one Member State is involved. National football information points shall ensure that the information they send is complete and in conformity with those forms. Article 2 The Council shall evaluate the implementation of this Decision by 12 June 2010. Article 3 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 12 June 2007. For the Council The President W. SCHÃ UBLE (1) OJ C 164, 15.7.2006, p. 30. (2) Opinion of 22 March 2007 (not yet published in the Official Journal). (3) OJ L 121, 8.5.2002, p. 1.